NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CARLOS EDUARDO RAMOS,                           No.    17-71019

                Petitioner,                     Agency No. A091-852-535

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 19, 2019**


Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Carlos Eduardo Ramos, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) order denying his motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen, and we review de novo constitutional

claims and questions of law. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th

Cir. 2005). We deny the petition for review.

      The agency did not abuse its discretion in denying Ramos’s motion to

reopen as untimely where he filed it more than four years after his final order of

removal. See 8 C.F.R. § 1003.23(b)(1).

      The BIA did not err in determining that Ramos waived any argument that

the filing deadline should be equitably tolled where he did not sufficiently raise the

issue in his motion to reopen. See Zhang v. Ashcroft, 388 F.3d 713, 721 (9th Cir.

2004) (petitioner must sufficiently put the agency on notice as to specific issues so

that the agency has an opportunity to pass on those issues); Matter of J-Y-C-, 24

I. & N. Dec. 260, 261 n.1 (BIA 2007) (issues not raised to the IJ are not properly

before the BIA on appeal).

      Our jurisdiction to review the agency’s sua sponte determination is limited to

issues of legal or constitutional error. See Bonilla v. Lynch, 840 F.3d 575, 588 (9th

Cir. 2016). Ramos has failed to show any legal or constitutional error in the agency’s

sua sponte determination. Id.

      PETITION FOR REVIEW DENIED.




                                          2                                    17-71019